Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final office action in response to an RCE with IDS filed 5/18/2022.
Claims 1-6 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1054412(’412; filed on IDS filed).
‘412 discloses panel assembly including: 
a first sheet member(10, see Figs. 1-3) of generally rectangular configuration having a first and a second edge portion(24), the edge portions being generally parallel and transversely spaced, and a third and a fourth edge portion(24), the third and fourth edge portions being generally parallel and transversely spaced and generally perpendicular to the first and second edge portions, a central sheet part(between edge portions 24) extending between the edge portions, with at least the first and the second edge portion extending from the central part in a direction generally transverse relative of the central part; 
a second sheet member(10) of generally rectangular configuration having a first and a second edge portion(26), the edge portions of the second member being generally parallel and transversely spaced, and a third and a fourth edge portion(26), the third and fourth edge portions of the second sheet member being generally parallel and transversely spaced and generally perpendicular to the first and second edge portions of the second sheet member, a central sheet part(between edge portions 26) extending between the edge portions of the second sheet member, with at least the first and second edge portions of the second sheet member extending from the central part of the second sheet member in a direction generally transverse relative to the central part of the second sheet member; and
wherein the first and second edge portions(24) of the first sheet member(10) engaged with the first and second portions(26) of the second sheet member, with the first and second edge portions(26) of the first sheet member(10) being located between the first and second edge portions(24) of the second sheet member(12) and being engaged therewith to apply outward forces to the second sheet member so that the central part of the second sheet member is under tension(the tension members provide tension to the central part and the edge portions are interfit via an interference fit and considered to meet the claim limitation).
Regarding claim 5, ‘412 discloses the panel assembly of claim 1, wherein the first edge portion of the first sheet member overlays the first edge portion of the second sheet member so that the central part of the first sheet member is spaced from the central part of the second sheet member, so that the panel assembly encompasses a space(see Fig. 2).
Regarding claim 6, ‘412 discloses the panel assembly of claim 1, wherein the central part of the first sheet member(10) is provided with a plurality of ribs extending generally parallel to the second edge portion of the first sheet member(see Fig. 3, members 14 and 20 are provided between sheets 10 and 12 and extend in perpendicular directions each being parallel to edge portions and is considered to meet the claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘412.
‘412 discloses the panel assembly of claim 1, wherein one of the panels has an aperture(ramp 30, see Fig. 2) and tabs(ends of edge portions), and the edge portions attached to one another(via weld, see page 3, lines 21-27) but lacks the specific use of tabs and an aperture.
The use of apertures and tabs engaged therein to connect members is considered well known in the art. 
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the weld for a tab/aperture connection given that the simple substitution of one known element for another would obtain the predictable results of a panel with connected sections.  The use of a resilient tab insertable into the aperture is considered a feature best determine by a skilled artisan given the intended use of the assembly.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	No prior art of record shows the edge portions of the first sheet resiliently deformed to engage the edge portions of the second sheet to tension the central part of the second sheet member, as in claim 2, nor any motivation to do so.  ‘412 discloses a similar orientation with rigid panels connected via welding(see page 3, lines 21-27) with the flanges 24 and 26 closely engaged but lacks the edge portions being resilient to tension the central part of the second sheet member, nor nay motivation in the reference or other prior art to do so.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/